Citation Nr: 1223763	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, depression, and bipolar disorder.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for a neurological disorder manifested by cognitive impairment.

5.  Entitlement to service connection for an orthodontic condition including the tongue.

6.  Entitlement to service connection for substance abuse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2008 rating determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran has since relocated Colorado and his claims file was transferred to the RO in Denver.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for tuberculosis, an acquired psychiatric disorder, emphysema, a neurological disorder, an orthodontic condition and substance abuse, which he claims had their onset during his military service. 

In connection with his claims, the Veteran has indicated treatment for a psychiatric condition at Fort Sam Houston and Walter Reed Army Medical Center in 1984.  He reported treatment for tuberculosis and an orthodontic condition at the Martin Army Hospital, Fort Benning, in 1985 and 1986; and treatment for a neurological condition at Yale-New Haven Hospital in New Haven, Connecticut in 1981.  See VA Form 21-526 dated June 2008.  The Veteran has also indicated alcohol treatment at Walter Reed Army Medical Center while in the military.  See VA outpatient treatment record dated in November 2001.  

The claims file is largely devoid of service treatment records, other than the Veteran's March 1987 separation physical report which shows, he reported a history of neck swelling, positive PPD test results, blood in his urine, loss of feeling in his jaw after a tooth removal, and depression/excessive worry about the present.  The Veteran's available service personnel records indicate his presence at Fort Sam Houston, Texas, from March 1984 to August 1984.  He was later stationed at Walter Reed Army Medical Center from August 1984 to April 1985; and at Fort Benning, Georgia from May 1985 to June 1987.  

It is unclear whether adequate attempts have been made to locate the Veteran's apparently missing service treatment records and the Board can find no evidence at all of an attempt by the RO to obtain clinical records from the identified military facilities.  Indeed, in a June 2012 statement, the Veteran's representative asked that the Board remand the Veteran's appeal to provide the agency of original jurisdiction an opportunity to procure, and to associate with the claims folder, copies of any additional service treatment records that may be available.  

Further review of the record discloses additional reasons for remanding the Veteran's appeal.  Included in the claims folder is a January 2009 VA outpatient treatment note reflecting the Veteran's recent receipt of Social Security Administration (SSA) disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).  

Therefore, the Board finds that a remand is necessary, since relevant clinical records may exist and the Veteran's intent is to have them submitted for review.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make every effort to obtain the Veteran's complete service personnel records and complete service treatment records (clinical/hospitalization records of any examinations, evaluations and/or treatment the Veteran received) from the National Personnel Records Center (NPRC) and/or any other appropriate source.  The Board is particularly interested in clinical records from Fort Sam Houston for the period from March 1984 to August 1984; from Walter Reed Army Medical Center for the period August 1984 to April 1985; and from the Martin Army Hospital, Fort Benning, Georgia from May 1985 to June 1987.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  After procuring the appropriate release of information forms where necessary, obtain records of any treatment that the Veteran may have received from the Yale-New Haven Hospital in 1981.  

Again document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

3.  The AMC/RO must also request from the SSA complete copies of any disability determination it has made concerning the Veteran as well as copies of the medical records that served as the basis for any such decision.  

4.  After completing the requested action, and any additional notification and/or development deemed warranted to include VA examination where indicated, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the May 2009 statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




